                   Case 3:20-cv-05910-LB Document 113 Filed 11/02/20 Page 1 of 2
                                                                                                            Reset Form

 1                                      UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
     U.S. WECHAT USERS ALLIANCE, CHIHUO
 3   INC., BRENT COULTER, FANGYI DUAN,                        )
     JINNENG BAO, ELAINE PENG, and XIA                        )            3:20-cv-05910-LB
                                                                  Case No: _______________
 4   ZHANG,                                                   )
                                         Plaintiff(s),        )   APPLICATION FOR
 5                                                            )   ADMISSION OF ATTORNEY
              v.
                                                              )   PRO HAC VICE
 6   DONALD J. TRUMP, in his official capacity as President
                                                              )   (CIVIL LOCAL RULE 11-3)
     of the United States, and WILBUR ROSS, in his official
     capacity as Secretary of Commerce,                       )
 7                                                            )
                                         Defendant(s).
                                                              )
 8
          I, Jake Elijah Struebing                , an active member in good standing of the bar of
 9   the District of Columbia      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Proposed Intervenor Tencent Holdings Ltd. in the
                                                                  Peter Boutin
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Paul, Weiss, Rifkind, Wharton & Garrison LLP                 Keesal, Young & Logan LLP
       2001 K Street NW Washington, DC 20006                        450 Pacific Avenue San Francisco, CA 94133
14
       MY TELEPHONE # OF RECORD:                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15      202-223-7300                                                 415-398-6000
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16      jstruebing@paulweiss.com                                     peter.boutin@kyl.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 1673297      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:
22                                                                                        APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                                     UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                           October 2012
        Case 3:20-cv-05910-LB Document 113 Filed 11/02/20 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                      Jake Elijah Struebing
      was duly qualified and admitted on September 28, 2020 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on October
                                                                                  28, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
